DETAILED ACTION
	Claims 1-22 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) along with an election of species in the reply filed on February 15, 2022 is acknowledged.  Claims 21 and 22 are withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the present application.  The search has been limited to the elected species based on the art rejections below.
Priority
The following continuity data is acknowledged in the present application file:
CONTINUING DATA
This application is a CIP of 15/860,989 01/03/2018 PAT 10653658
15/860,989 is a CIP of 15/234,941 08/11/2016 PAT 10555531
15/234,941 has PRO 62/334,746 05/11/2016
15/234,941 has PRO 62/296,386 02/17/2016
15/234,941 is a CIP of PCT/US2015/044603 08/11/2015

However, benefit for the above priority claims is denied as there is no teaching of the specific ratios that are claimed in claims 1-20.  The filing date of claims 1-20 is May 18, 2020.
Information Disclosure Statement
The Information Disclosure Statements filed on May 18, 2020, July 29, 2020, and May 20, 2022 have been considered by the Examiner.
Claim Objections
Claims 5-7, 11, and 14-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ala’Aldeen et al. (US PGPUB 2018/0125808).
Ala’Aldeen et al. teach a composition with a 1:1 ratio of iron (II) and iron (III) content with ferrous sulfate, which is an inorganic compound for claim 12, and ferric citrate, which is an organo-ferric compound for claim 13.  With respect to claim 19, the ligand is citric acid, x is 1, and y is 3.  With respect to claims 8-10, the claims describe effects from administration of the composition, which are inherent properties with respect to the composition.  See Example 11 and Tables 35-41, pages 52-55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ala’Aldeen et al. (US PGPUB 2018/0125808).
Ala’Aldeen et al. teach a composition with a 1:1 ratio of iron (II) and iron (III) content with ferrous sulfate, which is an inorganic compound for claim 12, and ferric citrate, which is an organo-ferric compound for claim 13.  With respect to claim 19, the ligand is citric acid, x is 1, and y is 3.  With respect to claims 8-10, the claims describe effects from administration of the composition, which are inherent properties with respect to the composition.  See Example 11 and Tables 35-41, pages 52-55.
Ala’Aldeen et al. do not teach where the ligand is methionine instead of citrate, especially with respect to present claim 20.
Ala’Aldeen et al. teach that ferric methionine is a compound useful for the same utility as ferric citrate.  See paragraphs 8-12, page 1.
The person of ordinary skill in the art would be motivated to modify the example of Ala’Aldeen et al. and replace ferric citrate with ferric methionine as Ala’Aldeen et al. teach that the compounds have the same utility, which would also convey a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-4, 8-10, 12, 13, 19, and 20 are rejected.  Claims 5-7, 11, and 14-18 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626